United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.N., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0238
Issued: March 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 23, 2015 appellant, through counsel, filed a timely appeal from a June 15,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a lung condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On November 19, 2013 appellant, then a 46-year-old cook, filed an occupational disease
claim (Form CA-2) alleging that on November 23, 2011 he first became aware of a sixmillimeter mass on his bronchial tube. He stated that on May 17, 2012 he first realized that his
1

5 U.S.C. § 8101 et seq.

condition was caused or aggravated by inhaling bird feces and debris while cleaning a nest at
work. In an undated narrative statement, appellant related that in 2009 his supervisor ordered
him to remove bird nests and feces from windows in the food service courtyard. As he
supervised an inmate crew removing bird nests and feces with paint scrapers, he inhaled the
waste when the inmates threw the nests to the ground. Appellant noted that in October 2010 he
was diagnosed with pneumonia. Three months later, on two occasions, he was again diagnosed
with the same condition. A computerized axial tomography (CAT) scan revealed a mass on his
right lung. Appellant related that on October 21, 2011 he underwent a lobectomy to remove a
bronchial tube and one quarter of the tissue from his right lung.
By letter dated January 2, 2014, OWCP informed appellant of the deficiencies in his
claim and afforded him 30 days to submit additional factual and medical evidence. It also
requested that the employing establishment respond to appellant’s allegations and submit
pertinent evidence. Appellant did not submit the requested evidence.
In a March 17, 2014 decision, OWCP denied appellant’s occupational disease claim. It
found that he failed to submit any medical evidence to establish that he had a medical diagnosis
in connection with the claimed event and/or work factors.
By letter dated March 21, 2014, appellant, through counsel, requested a telephone hearing
with an OWCP hearing representative. The hearing was held on October 14, 2014. Appellant
submitted additional evidence. In reports dated October 21, 2010 to February 16, 2012,
Dr. James O. Alexander, a Board-certified family practitioner, provided appellant’s history and
examination findings. He diagnosed right middle lobe (RML) pneumonia, epididymitis on the
right, left lateral epicondylitis, a right middle lobe mass that was likely inflammatory, noncardiac
chest pain, gastroesophageal reflux disease (GERD), acute bronchitis, hypertension, vertigo,
atypical chest pain, left arm paresthesias, left neck pain, and an endobronchial lesion/growth.
Appellant submitted various laboratory test results and diagnostic studies dated
August 12 to December 14, 2011 that were either unsigned or from Dr. Chandrashek
Padmalatha, a Board-certified pathologist, Dr. Justin R. Hodge, a Board-certified radiologist, or
Dr. H.T. Youssef, a Board-certified radiologist. The reports addressed his lung, chest, abdomen,
and pelvis conditions. Reports dated August 18, 2011 to January 3, 2012 from Southern Illinois
Respiratory Disease Clinic contained illegible signatures. The reports provided examination
findings and addressed appellant’s lung conditions. Appellant also provided evidence from a
nurse practitioner and physician assistants.
In a September 8, 2011 report, Dr. Kenneth E. Saum, a Board-certified thoracic surgeon,
noted appellant’s history of recurrent pneumonia over the past year, reviewed his medical
records, including a CAT scan, and provided examination findings. He believed that appellant
had a broncholith adjacent to his middle lobe bronchus. Dr. Saum recommended a referral to an
infectious disease specialist. In reports dated September 8 and 9, 2011, he provided appellant’s
history and findings on examination. Dr. Saum provided an impression of broncholith,
psuedonomas lung infection, pigeon lung exposure, and animal hide exposure. He addressed
appellant’s treatment plan. In letters dated October 19 and December 2, 2011, Dr. Saum noted
that appellant was scheduled for surgery on October 21, 2011 and following this surgery, he
would be off work until January 2, 2012. In a report dated October 25, 2011, he provided a

2

history that appellant initially presented with hemoptysis in 2010 and previous multiple bouts of
pneumonia. Dr. Saum also provided a history of his medical treatment. He reported findings
and a principle diagnosis of an October 21, 2011 fiber optic bronchoscopy with biopsies, a rigid
bronchoscopy, and a right thoracotomy with a right middle lobectomy and multilevel intercostal
nerve block. Dr. Saum’s secondary diagnoses included broncholith, hemoptysis, cluster
headaches, history of gastrointestinal bleed, nephropathy secondary to injury, and history of
pneumonias. He listed appellant’s discharge medications and instructions.
In a November 5, 2014 report, Dr. Erica E. Kaufman, a Board-certified internist,
provided appellant’s description of his work activities. She related that he was forced to clean up
areas with a lot of pigeon feces without wearing a mask. Dr. Kaufman noted appellant’s
subjective complaints of recurrent pneumonia and approximately six episodes of coughing and
shortness of breath within 12 months. She provided examination findings and diagnostic test
results. Dr. Kaufman diagnosed recurrent pneumonia due to bronchial narrowing from a
calcified lymph node. She advised that the calcification was presumably due to a prior
Histoplasma infection. Appellant’s pathology showed old granuloma without any organism
seen. Dr. Kaufman opined that the described work activities were the direct and proximate cause
of the diagnosed conditions.
By decision dated December 23, 2014, an OWCP hearing representative affirmed the
March 17, 2014 decision, finding that the medical evidence submitted failed to establish a causal
relationship between the claimed medical conditions and the established work exposure.
By letter dated March 26, 2015, appellant, through counsel, requested reconsideration
and submitted additional medical evidence. In a May 17, 2012 letter, Dr. Kaufman reiterated her
diagnosis of recurrent pneumonia and appellant’s frequency of episodes associated with this
condition. She noted that a bronchoscopy showed a mass in the right middle bronchus.
Dr. Kaufman noted Dr. Saum’s finding that the mass was due to a calcified lymph node from an
old histoplasmosis infection. She advised that appellant was succumbing to recurrent
pneumonias due to the bronchial narrowing. Operative room cultures from his October 21, 2011
right middle lobectomy showed only methicillin resistant staphylococcus aureus. Appellant’s
urine Histoplasma antigen was negative. He took 12 weeks of Iitraconazole as his clinical
picture was most suspicious for a previous Histoplasma infection that caused a calcified lymph
node, which caused postobstructive pneumonias. Dr. Kaufman noted that Histoplasma was
endemic to the area and associated with bird and bat droppings. Appellant reported to her that he
was required to clean up areas at work that had a large amount of bird droppings. Dr. Kaufman
concluded that he was doing well postoperatively and no further infectious disease consultation
was required. In a February 22, 2015 questionnaire, she reiterated her prior findings and opinion
on causal relationship. Dr. Kaufman maintained that the most common cause of a calcified
lymph node in the bronchial area, given appellant’s work exposure, was Histoplasma.
In a June 15, 2015 decision, OWCP denied modification of the December 23, 2014
decision. It found that the medical evidence submitted did not contain a rationalized medical
opinion to establish a causal relationship between appellant’s diagnosed condition and the
established work exposure.
On appeal counsel contends that OWCP’s decision is contrary to fact and law.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.4
ANALYSIS
OWCP accepted the work factors that appellant supervised the cleaning and removal of
bird nests and feces while working as a cook. The Board finds, however, that the medical
evidence of record is insufficient to establish that he sustained a lung condition caused or
aggravated by the accepted work factors.
Dr. Kaufman’s May 17, 2012 and November 5, 2014 reports and a February 22, 2015
questionnaire found that appellant had recurrent pneumonia as a result of cleaning up areas with
pigeon feces. She reasoned that, given his work exposure, the diagnosed condition was due to
bronchial narrowing from a calcified lymph node which was presumably due to a prior
Histoplasma infection. However, Dr. Kaufman failed to explain the mechanism of injury by
detailing how the established work factors would cause the diagnosed condition. The Board has
consistently held that a medical opinion not fortified by rationale is of limited probative value.5

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

3

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

5

M.H., Docket No. 12-733 (issued September 5, 2012).

4

Dr. Alexander’s reports dated October 21, 2010 to February 16, 2012 found that appellant
had RML pneumonia, epididymitis on the right, left lateral epicondylitis, a right middle lobe
mass that was likely inflammatory, noncardiac chest pain, GERD, acute bronchitis, hypertension,
vertigo, atypical chest pain, left arm paresthesias, left neck pain, and an endobronchial
lesion/growth. He did not provide any specific opinion addressing whether appellant’s
diagnosed conditions were caused or aggravated by the established employment factors.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.6
Dr. Saum indicated an impression of broncholith, psuedonomas, lung infection, and
pigeon lung exposure.
Similarly, his reports and the diagnostic test results from
Drs. Padmalatha, Hodge, and Youssef are of limited probative value. The physicians addressed
appellant’s medical conditions, including his lung conditions and disability for work, but failed
to provide an opinion addressing whether the diagnosed conditions were caused or aggravated by
the established employment factors.7
The reports from the physician assistants and a nurse practitioner have no probative
medical value as physician assistants and nurse practitioners are not considered physicians as
defined under FECA.8
Likewise, the unsigned laboratory test results and reports dated August 18, 2011 to
January 3, 2012 from Southern Illinois Respiratory Disease Clinic with illegible signatures have
no probative medical value. Reports that are unsigned or bear illegible signatures, lack proper
identification, and cannot be considered probative medical evidence because they lack proper
identification.9
Appellant’s belief that factors of employment caused or aggravated his condition is
insufficient, by itself, to establish causal relationship.10 The issue of causal relationship is a
medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s lung
condition was caused or aggravated by the established employment factors. Appellant did not
meet his burden of proof.
On appeal counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds that counsel’s argument is not substantiated.
6

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

7

Id.

8

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See
L.B., Docket No. 13-1253 (issued September 18, 2013) (physician assistants, physical therapists, and nurse
practitioners do not qualify as physicians under FECA and, therefore, their medical reports do not qualify as
probative medical evidence, unless such medical reports are countersigned by a physician).
9

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

10

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lung
condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

